Boslaugh, J.,
dissenting in part.
While I agree generally with the findings of the trial court in this matter, I believe the record shows an abuse of discretion in the division of property.
There seems to be a wide latitude in the treatment of inherited property in our cases. See, Applegate v. Applegate, ante p. 532, 365 N.W.2d 394 (1985); Ross v. Ross, ante p. 528, 364 N.W.2d 508 (1985).
In this case the trial court set off $31,793 plus certain specific items as property received by the petitioner by gift or inheritance during a marriage of some 23 years.
In my opinion, a more equitable division of the property would be made if the respondent were awarded the $10,000 certificate of deposit in the Platte Valley Federal Savings and Loan Association.
Grant, J., joins in this dissent.